DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHIMURA, US 2017/0256114.
Re claim 1:
SHIMURA teaches a money processing machine used for settlements of a transactions performed in a store, the machine comprising:
A banknote processing unit (272) configured to perform depositing and dispensing of banknotes [0024];

an accommodation unit (39) configured to accommodate components to be connected to at least one of the banknote processing unit and the coin processing unit [0024] [0025], wherein the banknote processing unit, the coin processing unit, and the accommodation unit are disposed in a housing so as to be vertically aligned [Figures 2A-2B].
Re claim 5:
SHIMURA teaches the money processing machine according to claim 1, wherein the banknote processing unit has a banknote inlet (274) through which banknotes are deposited [0025];
 The coin processing unit has a coin inlet (3) through which coins are deposited [0025], and with regard to a positional relationship in a plan view in a width direction of the machine, the banknote inlet and the coin inlet are located such that at least parts thereof overlap each other [Figures 2A-3].
Re claim 6:
SHIMURA teaches the money processing unit of claim 5, wherein
The banknote processing unit further includes a banknote outlet (275) through which banknotes are dispensed [0025];
The coin processing unit further includes a coin outlet (273) through which the coins are dispensed [0025], and

Re claim 10:
SHIMURA teaches the money processing machine according to claim 1, wherein the accommodation unit accommodates a power supply unit for supplying power [0031].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA, US 2017/0256114.
Re claims 2-3:
SHIMURA teaches the money processing machine of claim 1, wherein the banknote processing unit, the coin processing unit, and the accommodation unit are disposed in a housing so as to be vertically aligned; wherein the accommodation unit is disposed below the banknote processing unit and the coin processing unit [Figures 2A-2B].  SHIMURA does not specify an embodiment wherein the accommodation unit is disposed between the banknote processing unit and the coin processing unit; wherein In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA, US 2017/0256114 in view of MATSUHISA et al, US 2011/0057036.
Re claims 4 and 7-8:
SHIMURA teaches the money processing unit according to claim 1, wherein the banknote inlet is disposed such that at least a part thereof is present at a front surface of the banknote processing unit, the banknote outlet is disposed at the front surface of the banknote processing unit, and the coin outlet is disposed at the front surface of the coin processing unit [0024] [0025] [Figures 2A-3].
SHIMURA does not teach the positions of a front surface of the banknote processing unit and a front surface of the accommodation unit are retracted rearward positions from a front surface of the coin processing unit; the coin unit is disposed such that at least a part thereof is present at an upper surface of the coin processing unit. 
MATSUHISA teaches a money processing unit wherein positions of a front surface of the banknote processing unit (600) and a front surface of the accommodation unit (102) are retracted rearward positions from a front surface of the coin processing unit (502) [0012] [0024]-[0031] [Figures 1 and 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MATSUHISA in the money processing unit of SHIMURA such that the positions of a front surface of the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA, US 2017/0256114 in view of WATABANE et al, US 2018/0240310.
Re claim 9:
SHIMURA teaches the money processing machine according to claim 1, but does not teach the banknote processing unit, the coin processing unit, and the accommodation unit are movable from a front surface side of the money processing machine, independently from each other.
WATANABE teaches a machine processing unit comprising a banknote processing unit and coin processing unit, each movable from a front surface side of the money processing machine, independently from each other [0068] [0069] [Figure 3-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WATANABE in the money processing unit of SHIMURA such that the banknote processing unit, coin processing unit, and accommodation unit are movable from a front surface side of the money processing machine, independently from each other.  Such incorporation would be for the purpose of providing easy access to the unit components, thereby enabling unit maintenance without requiring the units to be uninstalled from the machine.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA, US 2017/0256114 in view of BUSCHMANN et al, US 2010/0106292.
Re claim 11:
SHIMURA teaches the money processing unit according to claim 10, further comprising a communication unit (36) for communicating with an external device [0059] [Figure 5].
SHIMURA does not explicitly teach the accommodation unit accommodates the communication unit.
BUSCHMANN teaches a money processing machine comprising an accommodation unit (350) accommodating a communication unit (458) for communicating with an external device [0050] [Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BUSCHMANN in money processing machine of SHIMURA such that the communication unit is accommodated in the accommodation unit.  Such incorporation would be for the purpose of providing an alternative arrangement of component parts within the machine housing.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA, US 2017/0256114 in view of BUSCHMANN et al, US 2010/0106292 and further in view of DEJAEGER, US 6,296,185 and WATABANE et al, US 2018/0240310.
Re claims 12-16:

SHIMURA does not explicitly teach the connection between the power source unit is via a first cable having a length that allows at least one of the banknote processing unit and the power supply unit to be moved toward the front surface of the money processing machine while connecting the banknote processing unit with the power supply.
DEJAEGER teaches a money processing machine comprising a banknote processing unit, a coin processing unit, and power source wherein the banknote processing unit is connected to the power source via a first cable; the banknote processing unit connected to the communication unit via the first cable; and the coin processing unit and is connected to the power supply unit via a second cable; the coin processing unit connected to the communication unit via the second cable; wherein the first cable and second cable are covered with a protection member (i.e., terminal cabinet 32 (column 29, lines 25-51; column 36, lines 50-62; column 37, lines 2-55 figure 10A)
WATANABE teaches a money processing machine wherein the coin processing unit and the banknote processing unit are configured to move toward the front surface of the money processing machine while connected to the communication unit [0068] [0069] [Figure 3-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of DEJAEGER in the machine of SHIMURA such that the processing units are coupled to the power source 
It would have been obvious to one of ordinary skill in the art to further incorporate WATANABE in the money processing unit of SHIMURA such that the banknote processing unit, coin processing unit, and accommodation unit are movable from a front surface side of the money processing machine, independently from each other.  Such incorporation would be for the purpose of providing easy access to the unit components, thereby enabling unit maintenance without requiring the units to be uninstalled from the machine.  
Further, while the length of the cables is not explicitly discussed, it would have been obvious to one of ordinary skill in the art for the cables to have a length that allows the coin processing unit and banknote processing unit to maintain connection with the power supply unit when moved toward the front surface of the money processing machine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876